same claims regarding his habitual criminal adjudication in a motion to
                 modify sentence filed on December 19, 2012, which had it been filed as a
                 post-conviction petition for a writ of habeas corpus, would have been
                 timely. Therefore, appellant failed to demonstrate cause for the delay.
                             Appellant also claimed that he could overcome the procedural
                 bar because he was actually innocent of the habitual criminal adjudication
                 because the State failed to provide certified copies of his prior convictions.
                 Appellant did not demonstrate actual innocence because he failed to show
                 that "'it is more likely than not that no reasonable juror would have
                 convicted him in light of, . . new evidence." Calderon v. Thompson, 523
U.S. 538, 559 (1998) (quoting Schlup v. Delo, 513 U.S. 298, 327 (1995)); see
                 also Pellegrini v. State, 117 Nev. 860, 887, 34 P.3d 519, 537 (2001);
                 Mazzan v. Warden, 112 Nev. 838, 842, 921 P.2d 920, 922 (1996). We
                 therefore conclude that the district court did not err in denying appellant's
                 petition as procedurally barred, and we
                             ORDER the judgment of the district court AFFIRMED.




                                                        /         Lee-A
                                                     Hardesty



                                                     Douglas
                                                                    \                 J.



                                                                ch9A.7            ,
                                                                                      J.
                                                     Cherry




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e
                cc: Hon. Carolyn Ellsworth, District Judge
                     Robert Earl Wright
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA
                                                  3
(0) 194M    e